Per Curiam.

We concur in the board’s findings, but we cannot follow its recommendation. Williams knowingly conspired to launder what he thought to be profits from illegal drug sales. Such conduct speaks for itself. Disbarment is the only appropriate sanction.
Accordingly, we order that Farris E. Williams be permanently disbarred from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.